COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  MARCO DEMON PARKS,                                           No. 08-22-00017-CR
                                                  §
                       Appellant,                                 Appeal from the
                                                  §
  v.                                                             77th District Court
                                                  §
  THE STATE OF TEXAS,                                       of Limestone County, Texas
                                                  §
                         State.                                   (TC# 15289-A)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 26, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stan Schwieger, the Appelant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 26, 2022.

       IT IS SO ORDERED this 20th day of July, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.